TPLIC letterhead March 9, 2015 VIA EDGAR Securities and Exchange Commission treet NE Washington, D.C. 20549 Re: WRL Series Life Account of Transamerica Premier Life Insurance Company,SEC File No. 811-04420 Ø WRL Freedom Elite Builder, Registration No. 333-199055 Ø Transamerica® Associate Freedom Elite Builder, Registration No. 333-199059 Ø WRL Freedom Elite, Registration No. 333-199063 Ø WRL Financial Freedom Builder, Registration No. 333-199057 Ø WRL Freedom Equity Protector, Registration No. 033-199058 Ø WRL Freedom Wealth Protector, Registration No. 033-199056 Ø WRL Freedom Elite Advisor, Registration No. 333-199060 Ø WRL Xcelerator and WRL Xcelerator Focus, Registration No. 333-199062 Ø Transamerica® Xcelerator Exec Registration Number 333-199054 Ø Transamerica® Freedom Elite Builder II, Registration No. 333-199047 Ø WRL ForLife, Registration No. 333-199061 Ø WRL Freedom SP Plus, Registration No. 333-199067 Ø The Equity Protector, Registration No. 333-199068 Rule 30b2-1 Filing Dear Commissioners: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Transamerica Premier Life Insurance Company (formerly, Western Reserve Life Assurance Co. of Ohio) (the “Company”) on behalf of the Registrant, recently sent (or will send) to its policyholders the annual report dated December 31, 2014, for the underlying management investment company listed below (the “Fund”). This filing constitutes the filing of that report as required by Rule 30b2-1 under the Act: ANNUAL REPORT FILING: Access One Trust, SEC File No. 811-21634 Transamerica Series Trust, SEC File No. 811-04419 Fidelity Variable Insurance Products Fund, SEC File No. 811-03329 Fidelity Variable Insurance Products Fund II, SEC File No. 811-05511 Fidelity Variable Insurance Products Fund III, SEC File No. 811-07205 ProFunds, SEC File No. 811-08239 Alliance Bernstein Variable Products Series Fund, Inc.SEC File No. 811-05398 Franklin Templeton Variable Insurance Products Trust SEC File No. 811-05583 Some of the funds included in the Fund Company’s annual report filing may not be available under every Policy offered by the Registrant. The Company understands that the Fund has filed, or will file, its annual report with the Commission under the separate cover, pursuant to Rule 30d-1. To the extent necessary, the filing is incorporated herein by reference. If you have any questions regarding this filing, please contact me at (727) 299-1830 or Gayle Morden at (727) 299-1747. Sincerely, /s/ Arthur D. Woods Arthur D. Woods Vice President & Senior Counsel
